Case 1:13-cv-03702-CM-OTW Document 277 Filed 01/13/20 Page 1 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA et al. ex :
rel CHARLES ARNSTEIN, et al., : 13 Civ. 3702 (CM)

 

Plaintiffs,
* STIPULATION AND ORDER OF
Vv. ‘ SETTLEMENT AND RELEASE
- BETWEEN THE UNITED
TEVA PHARMACEUTICALS USA, INC., et al., : STATES AND RELATOR
Defendants.

 

WHEREAS, this Stipulation and Order of Settlement and Release (the “Relator
Stipulation”) is entered into between the United States of America (the “United States”), by its
attorney, Geoffrey S. Berman, United States Attorney for the Southern District of New York,
and relators Charles Arnstein and Hossam Senousy (‘“Relators” and, together with the United
States, the “Parties’”), through their counsel;

WHEREAS, on or about, May 31, 2013, Relators filed a complaint in the above-captioned
action in the United States District Court for the Southern District of New York (the “Court”)
under the qui tam provisions of the False Claims Act, as amended, 31 U.S.C. § 3729 et seq. (the
“FCA”), alleging, inter alia, that the defendants violated the FCA when they engaged in fraudulent
marketing and sales practices in connection with its drugs Copaxone and Azilect (the “Relator
Action”);

WHEREAS, on or about November 18, 2014, the United States filed a Notice of Decision
to Decline Intervention in the Relator Action;

WHEREAS, on or about December 18, 2019, Relators and the defendants Teva

Pharmaceuticals USA, Inc., Teva Neuroscience, Inc., and Teva Sales and Marketing, Inc.
Case 1:13-cv-03702-CM-OTW Document 277 Filed 01/13/20 Page 2 of 9

(collectively, “Teva” or “Defendants”) entered into a Settlement Agreement and Mutual Release
(the “Settlement Agreement”);

WHEREAS, pursuant to Paragraph 2 of the Settlement Agreement, Teva agreed to pay the
United States $50,326,490.43 (the “Settlement Amount”) to resolve the Relator Action;

WHEREAS, the Relators have asserted that, pursuant to 31 U.S.C. § 3730(d)(), they are
entitled to receive a portion of the Settlement Amount (the “Relators’ Share Claim’’); and

WHEREAS, the Parties mutually desire to reach a full and final compromise of the
Relators’ Share Claim pursuant to the terms set forth below.

NOW, THEREFORE, in reliance on the representations contained herein and in
consideration of the mutual promises, covenants, and obligations in this Relator Stipulation, and
for good and valuable consideration, receipt of which is hereby acknowledged, the Parties agree
as follows:

1. Contingent upon receipt by the United States of full payment due to the United States
under Paragraph 2 of the Settlement Agreement, the United States will pay Relators, c/o Shepherd
Finkelman Miller & Shah, LLP, as attorneys for Relators (“Relators’ Counsel”), twenty-nine
percent (29%) of the payment of the Settlement Amount received from Teva ($14,594,682.22) in
accordance with written instructions provided by Relators’ Counsel within a reasonable time after
the United States’ receipt of the payment of the Settlement Amount. The obligation to make the
payment to Relators under this Paragraph is expressly conditioned on, and only arises with, the
receipt by the United States of the payment of the Settlement Amount from Teva required by the
Settlement Agreement. In the event that Teva fails to make the payment required by the Settlement
Agreement, the United States shall have no obligation to make any payment to Relators.

2. Relators, for themselves and their heirs, successors, attorneys, agents, and assigns,
Case 1:13-cv-03702-CM-OTW Document 277 Filed 01/13/20 Page 3 of 9

agree that this settlement is fair, adequate, and reasonable under all circumstances, and will not
challenge the Settlement Agreement, including but not limited to the Settlement Amount, pursuant
to 31 U.S.C. § 3730(c)(2)(B) or other applicable law, and expressly waives the opportunity for a
hearing on any such objection, pursuant to 31 U.S.C. § 3730(c)(2)(B) or other applicable law.

3. In agreeing to accept payment of the Relators’ share set forth in Paragraph 1 above,
and upon payment thereof, Relators, for themselves and their heirs, successors, attorneys, agents,
and assigns, releases and is deemed to have released and forever discharged the United States and
its agencies, officers, employees, servants, and agents from any claim for a share of any proceeds
of the Settlement Agreement pursuant to 31 U.S.C. § 3730 or other applicable law, and from any
and all claims against the United States and its agencies, officers, employees, servants, and agents
arising from or relating to the Settlement Agreement or any claim in the Relator’s Action.

4. This Relator Stipulation does not resolve or in any manner affect any claims the
United States has or may have against Relators arising under Title 26, U.S. Code (Internal Revenue
Code), or any claims that the Parties may have arising under this Relator Stipulation.

5. The United States and Relators agree that 1f the Settlement Agreement is held by a
court not to be “fair, adequate, and reasonable,” as required under 31 U.S.C. § 3730(c)(2)(B), this
Relator Stipulation is null and void.

6. This Relator Stipulation shall inure to the benefit of and be binding only on the
Parties, their successors, assigns, and heirs.

7. This Relator Stipulation shall become final, binding, and effective only upon entry
by the Court.

8. This Relator Stipulation constitutes the entire agreement of the Parties with respect

to the subject matter of this Relator Stipulation and may not be changed, altered, or modified,
Case 1:13-cv-03702-CM-OTW Document 277 Filed 01/13/20 Page 4 of 9

except by a written agreement signed by the Parties specifically referring to this Relator
Stipulation.

9. This Relator Stipulation is governed by the laws of the United States, The exclusive
jurisdiction and venue for any dispute relating to this Relator Stipulation is the United States
District Court for the Southern District of New York. For purposes of construing this Relator
Stipulation, this Relator Stipulation shall be deemed to have been drafted by all Parties to it and
shall not, therefore, be construed against any Party for that reason in any subsequent dispute.

10. This Relator Stipulation may be executed in counterparts, each of which shall
constitute an original and all of which shall constitute one and the same agreement,

Dated: , 2020 GEOFFREY S. BERMAN

éw York, New York United States Attorney
Southern District of New York

a a
By = 2
ESSEX JEAN HU
sistayyUnited States Attorney

86 Chambers Street, 3" Floor
New York, NY 10007

Tel: (212) 637-2726

jessica. hu@usdoj.gov

Dated: [2X _,2020 Attorneys for the Relators

 

65 Main Street
Chester, CT 06412
Tel: (860) 526-1100

_ |
Dated: Jane F , 2020

  

By

 

ERAC L, YOUN
McEldrew ae

 
Case 1:13-cv-03702-CM-OTW Document 277 Filed 01/13/20 Page 5 of 9

Dated; __ January7 2020

Dated: , 2020

Dated: Sie Nai |% , 2020

Dated: , 2020

Dated: , 2020

Dated: , 2020
SO ORDERED:

Dated:

 

ZL $2

By: DAVID J. CAPUTO
Youman & Caputo, LLC

BY: DAVID A. BOCIAN
Kessler Topaz Meltzer & Check, LLP

 

By: HEIDI A. WENDEL
Law Offices of Heidi A. Wendel, PLLC

Relators

CHARLES ARNSTEIN

By: HOSSAM SENOUSY

 

HON. COLLEEN MCMAHON
UNITED STATES DISTRICT JUDGE
Case 1:13-cv-03702-CM-OTW Document 277 Filed 01/13/20 Page 6 of 9

Dated: , 2020

Dated: January 10, 2020

Dated: , 2020

Dated: , 2020

Dated: , 2020

Dated: , 2020
SO ORDERED:

Dated:

 

By: DAVID J. CAPUTO
Youman & Caputo, LLC

Poet

wan . a .
__b Qo UD Le

By: DAVID A. BOCIAN
Kessler Topaz Meltzer & Check, LLP

By: JOSEPH TRAUTWEIN

By: HEIDI A. WENDEL
Law Offices of Heidi A. Wendel, PLLC

Relators

By:
CHARLES ARNSTEIN

By: HOSSAM SENOUSY

 

HON. COLLEEN MCMAHON
UNITED STATES DISTRICT JUDGE
Case 1:13-cv-03702-CM-OTW Document 277 Filed 01/13/20 Page 7 of 9

Dated: _ _ , 2020

Dated: » 2020

Dated: —__, 2020

Dated: __ __. 2020

Dated: , 2020

Dated: , 2020

SO ORDERED:

Dated: __

 

By:

By:

By:

By:

 

DAVID J. CAPUTO
Youman & Caputo, LLC

 

DAVID A. BOCIAN
Kessler Topaz Meltzer & Check, LLP

 

JOSEPH TRAUTWEIN

ef

 

- Y?
HEIDI A. WENDEL ,
Law Offices of Heidi A. Wendel, PLLC

 

Relators

 

CHARLES ARNSTEIN

HOSSAM SENOUSY

 

HON. COLLEEN MCMAHON
UNITED STATES DISTRICT JUDGE
Case 1:13-cv-03702-CM-OTW Document 277 Filed 01/13/20 Page 8 of 9

Tel: (860) 526-1100

Dated: , 2020
BY: ERIC L. YOUNG
McEldrew Young
Dated: . 2020
By: DAVIDJ.CAPUTO
Youman & Caputo, LLC
Dated: , 2020
By: DAVID A. BOCIAN
Kessler Topaz Meltzer & Check, LLP
Dated: , 2020
By: JOSEPH TRAUTWEIN
Dated: , 2020

BY: HEIDI A. WENDEL
Law Offices of Heidi A. Wendel, PLLC

Dated: Te 4 ite wf, 2020 Relators
/ é yy
vo of wtf,
By: ¢// ele, Onnd CALtE

CHARLES ARNSTEIN
Dated: = sis 2020
By: HOSSAM SENOUSY _

SO ORDERED:

Dated:

 

 

HON. COLLEEN MCMAHON
UNITED STATES DISTRICT JUDGE
Case 1:13-cv-03702-CM-OTW Document 277 Filed 01/13/20 Page 9 of 9

Dated: , 2020
Dated: , 2020
Dated: , 2020
Dated: , 2020
Dated: , 2020
Dated: , 2020

Dated: January “), 2020

SO ORDERED:

Dated:

 

By:

/

Tel: (860) 526-1100

ERIC L. YOUNG
McEldrew Young

By: DAVID J. CAPUTO

By:

By:

By:

Youman & Caputo, LLC

DAVID A. BOCIAN
Kessler Topaz Meltzer & Check, LLP

JOSEPH TRAUTWEIN

HEIDI A. WENDEL
Law Offices of Heidi A. Wendel, PLLC

Relators

CHARLES ARNSTEIN

 

 

HON. COLLEEN MCMAHON
UNITED STATES DISTRICT JUDGE
